DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-10, 12-17, and 19-23 have been rejected.

Response to Arguments1

I. 101 Adopting Meritorious Arguments albeit in-part
IA. Adoption of Critical Feature of Cryptographic Hashes inter alia
Examiner thanks Applicants for their arguments. Applicant submits that the “hash chain” and the corresponding hashes are critical features that “provide a solution to this problem[.]” Rm. at 9. Applicant also submits that the resistance to modification breaks the real world analog as this cannot be categorized in the realm of abstract ideas. Rm. at 12 (citing PTAB). While the hashes may be analogized to notarization which provides integrity as to the original document (and while digital signatures may also be analogized to signatures of persons), Examiner will adopt this argument for being integrated into a practical application under Step 2A prong two.
Rm. 15 cites to Davis which further expounds on fraud prevention with the use of hash chains. While notarization by a notary may be analogized to the fraud prevention, Examiner will adopt Applicant’s arguments as the PEG 2019, which is binding on Examiner’s and the public through the Federal Register, does not allow for Examiner to use real world analog test. As such this meets the practical application test by the PTO.

IB. Non-Adoption
Applicant cites to Smith. Rm. at 15. Applicant submits that this case solves a problem that arises out of context of computer technology. Examiner does not adopt this reasoning. Applicant cites to para. 0002 and discloses multiparty transactions. These are not technical problems and technical solutions. Applicant submits that the application of hash functions only exists in the realm of computer technology. Examiner disagreements. Hashes are mathematical functions. While security of computer, at times may be subject matter eligible, the security in this case is not security of computer technology as in the case of computer viruses. Rather this security is the securing of electronic documents. Again, Examiner does not adopt this argument.
Under step 2B, these are rendered moot as the claims are eligible under 2A.

II. 103
Applicant does not further arguments under 103. Examiner has mapped the newly added language and sustains the rejection under the same grounds.

III. New Grounds
It is the gentle submission that Applicant appears to have a typo or a misunderstanding of hashes in the blockchain. Examiner has entered a 112(a) new matter as a result. This rejection will not prevent compact prosecution as Examiner has stated on the record how he is taking and understanding the language. He has applied art accordingly.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-7, 10-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 1, 8, and 15 recite comparing two hashes from two different blocks with the last element of: “verifying an integrity the hash chain based on comparing [(i)] hashes stored in one or more first blocks of the hash chain [(ii)] to results of applying a hash function to payloads of one or more second blocks of the hash chain.”
Para 0028 of the Spec. discloses: “The integrity of hash chain 134 may be verified, such as for auditing purposes, by traversing the chain using pointers 230 and applying the hash function to the payload (e.g., smart contract 210) of each block 200 and comparing the result to the corresponding hash 220.”2 That is, the Spec. does not disclose two sets of blocks being compared per the language of “second blocks of the hash chain.” Rather, there is only one set. This is new matter. 


    PNG
    media_image1.png
    889
    915
    media_image1.png
    Greyscale

Figure 1 reproduced from Spec. Fig. 2 (explaining the error; examiner's annotations)

Compact Prosecution
For the purposes of compact prosecution, Examiner is taking the last element as follows:
verifying an integrity of the hash chain by comparing (i) a hash of a payload within a block with (ii) the hash in the [same] block.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-14, and 17-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Voorhees US20180218176A1 in view of US20180005186A1 Hunn in view of US5892900 Ginter.
Regarding claims 1, 8, 15 Voorhees teaches smart contract negotiation between two parties that is updated based off triggers:
A method for automatically guiding transaction performance (0103 “monitoring the performance of the parties”), comprising:
receiving first input from a first user (0122 “receive a request from a first party”), via a user interface (Fig. 2 Item 220), identifying a term of a transaction (0101, 0102 “term of the smart contract”, 0122 “having a parameter”) (Examiner is taking “term” in the claim language under BRI in light of the Spec. 0018.) between the first user and a second user (Fig. 2 Item 220, 230; 0049, 0099 “contractual relationship”, 0122 “associated with a contractual relationship”);
receiving second input from the second user confirming the term (0122 “receive a confirmation from a second party comprising an acceptance of the parameter”);
generating a smart contract (0098 “creates a smart contract”) that corresponds to the term (0099 “one or more terms specified”) by modifying, based on the term (0099 “The created smart contract may have one or more terms[.]” That is, the smart contract at the time of generation has terms.), the verified smart contract...
deploying the smart contract (0099 “deploys”, 0122 “deploying the smart contract on the blockchain”)…wherein: 
the smart contract comprises a program that guides performance (0050 “programmatically predefined algorithms”, 0059 “smart contracts are little programs that execute conditional logic statements”, 0107 “according to its programming”) (Examiner is taking “program” in the Spec. under BRI. The Examiner notes that the language in the Spec. is not given any special meaning, see Spec. at 0016, 0018, and 0029, and is at a high level.) of the term, and (0099 “one or more terms specified”)….
the smart contract is stored in a new block appended to the hash chain (Fig. 2 Item 292 and block “arrows” showing the unidirectional nature of the chain; 0049 (“blocks 292 that are added to [at the end]”)),
receiving, from a management component (Fig. 2 Item 210; 0102 “system 210…constantly monitors the smart contract”) (Examiner notes that management component is not any type of specialized hardware/software and is to be constructed under BRI accordingly, see Applicant’s Spec. at 0005, 0006, 0056, 0057 & Fig. 1 Item 132. Examiner additionally notes that notifications from Voorhees may come from either the system 210 or from the blockchain network 290)…a notification that the smart contract has verified…that the term is satisfied (0100-0101, 0102 “reported” & Fig. 2 Item 260, 270, and 280; see also 0103-0107 & Fig. 4 S410 (finding active monitoring) (Examiner notes that information from sources are gathered, see Fig. 2 Items 260-280, and the smart contract, by way of example, determines if loan payments, which are part of the term, are made, see 0101-0102. Examine also notes multiple embodiments of message transmission: “system 210 and/or blockchain…sends the message to borrowing and lending parties.”); and
verifying an integrity of the hash chain based on comparing hashes stored in one or more first blocks of the hash chain to results of applying a hash function (0049, 0121; Claim 5)…
While Voorhees does teach a chain of blocks for smart contract, Voorhees does not teach:
selecting a verified smart contract template from a plurality of verified smart contract templates, wherein the verified smart contract template has been verified by one of:
one or more users other than the first user; or a trusted authority;
...the hash chain is resistant to modification; and...
...verified by the trusted authority...
through the trusted authority…
to payloads of one or more second blocks of the hash chain.
While Voorhees teaches a “generic[]” contract, see Vorhees at 0092, Hunn teaches two items (i) a Merkle link that utilizes hashes for immutable data structures and (ii) modifying/adding/alternating templates for the smart contracts:
selecting a verified smart contract template from a plurality of verified smart contract templates, wherein the verified smart contract template has been verified by one of: (0217 “committing a template” & Fig. 12 (showing contract repository); see also 0216, 0218 (discussing synchronize) & Fig. 27 (showing version control for template))
one or more users other than the first user (0217 “committing a template” & Fig. 12 (showing contract repository); see also 0216, 0218 (discussing synchronize) & Fig. 27 (showing version control for template))…
(Note: In one embodiment, that the repository may be part of the contract management platform, see 0217. Accordingly, there may be a sync between the repository and the BDL. This means that the templates are on the BDL (i.e. blockchain).)
the hash chain is resistant to modification; and (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2) (Examiner notes that the data structure is represented via a Merkle Link. Examiner notes that Merkle link utilizes cryptographic hashes, wherein the hashes are immutable. Examiner also notes that, according to para. 0095, the data structure may be “integrate[d]” with blockchain ledger BDL. BLD references to blockchain/distributed ledger system, see 0054.)…
to payloads of one or more second blocks of the hash chain (0143, 0190 “hash of any object….and auditable record”).

Voorhees as a whole is directed towards creating a secure agreement between at least two parties. (Id. at TITLE.) This secure agreement is realized through smart contract and blockchain. (Id.  at 0015.) The smart contract comprises computer code which are logical statements to be evaluated. (Id. at 0058.) Similarly, Hunn as a whole is directed towards storing, managing, and executing contracts. (Id. at TITLE.) Further, the contracts in Hunn are referred to as smart contracts, which like Voorhees, are executed on the blockchain. (Hunn at 0005.) Therefore, both references are within the same field of use and there exists a nexus. 
Voorhees does not expressly teach “hash chain” along with the “resistant to modification language” for said hash chain; however, Examiner notes that Voorhees is teaches a chain of blocks. (Id. at Fig. 2 Items 290, 292.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the chain of blocks of Voorhees in a smart contract framework with the Merkle links which provide immutability of Hunn in order to ensure that documents, like legal contracts, are “securely and verifiably linked together.” (Hunn at 0095.)

Neither Voorhees nor Hunn teach:
...verified by the trusted authority...
through the trusted authority…
Ginter teaches a trusted negotiator which works as an intermediary between parties during contract formation:
...[a contract] verified by the trusted authority...
(Note: Ginter discloses a plurality of services at a plurality of sites that “[t]rusted negotiator services can be used at VDE sites[.]” (Examiner’s underlining.) Further, the VDE sites provided by the “VDE [which] provides a concise mechanism for specifying control sets[.]” Id. at col. 270 ll. 1-20. That is, a plurality of methods may be aggregated using “natural language.” (Id. at col. 270 l. 14; see also id. at Fig. 41a (showing VDE nodes with methods); Fig. 41b (same); Fig. 41c (same); Fig. 41d (same); Fig. 46 (showing Control Method). As such, without conceding that Ginter expressly teaches, Ginter implicitly teaches that multiple trusted negotiators may be used with the VDE node framework with a plurality of methods, see MPEP 2144.01.)
through a second trusted authority (col. 276 ll. 3-35 & Fig. 76A Item 3172, Fig. 76B Items 3172(A-N); see also col. 271 ll. 40-48 (outlining PERCs in Figs. 75A, B, and C), Fig. 75C (disclosing negotiation process rules and control information” PERC)) (Examiner notes that the negotiation takes place via the “VDE sites,” see col. 276. In one embodiment, i.e. the “trusted negotiator” embodiment, see col. 277, the “[t]rusted negotiators services can be used at VDE sites[.]” Simply put, the negotiation process between parties takes place through the VDE sites of 3172 of Figs. 76. Examiner also importantly notes that PERC 3150 may also be used in a single negotiation process (Fig. 76A) according to col. 276 ll. 1-10 while Fig. 76A only shows PERCs 808. Further still, PERC 3150 can be set to the “trusted negotiator” option, see Fig. 75C Item “Trusted Negotiator” inside 3156.)

As established above, both Voorhees and Hunn are both drawn, as a whole, to contract negotiations between at least two parties taking place on the blockchain. While Ginter does not disclose Blockchain, hash chain, or smart contracts, Ginter discloses negotiation and electronic contracts (as opposed to smart contracts). As such, there exists a nexus. Further, Ginter discloses haggling along with other negotiation models for confirming contracts. (Id. at col. 271.) This model of negotiation, along with others disclosed in Ginter, are also represented in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined smart contracts on the blockchain teachings of Voorhees-Hunn with the trusted negotiators of Ginter in order to bind contracted parties, see Ginter at col. 277, and/or to provide a secure environment to ensure that the “negotiation process [is] not tampered with,” see Ginter at col. 277.
Further, assuming arguendo that Ginter does not anticipant via Implicit Disclosure pursuant to MPEP 2144.01 (i.e. that the VDE sites correspond to the VDE nodes and that a plurality of trusted negotiators may be used with a plurality of methods), Examiner submits that Ginter may be readily combined with itself since a POSITA is a person of ordinary creative, see MPEP 2143. For example, Fig. 75 of Ginter discloses a “TRUSTED NEGOTIATOR” within the PERC along with a CONTROL METHOD labeled 3156; see also Fig. 46 (showing CONTROL METHOD in detail). As such, a POSITA with an ordinary level of creativity may readily combined the flexible frame of the VDE nodes with METHOD and accordingly modify the PERC packet in order to provide a secure environment to negotiate. (Ginter at col. 270 ll. 28-29.)

Regarding claims 2, 9, 16 Voorhees teaches:
The method of Claim 1, wherein the first input (0122 “receive a request from a first party”)…wherein the second input confirms (0122 “receive a confirmation from a second party comprising an acceptance of the parameter”)…and wherein the method further comprises:
deploying the smart contract (0099 “deploys”, 0122 “deploying the smart contract on the blockchain”) based on the term (0101-0102)…
storing the smart contract (0058 “stored…on a distributed storage”) 
Voorhees does not teach:
on the hash chain….
identifies the trusted authority…
Hunn teaches:
on the hash chain (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the chain of blocks of Voorhees in a smart contract framework with the Merkle links which provide immutability of Hunn in order to ensure that documents, like legal contracts, are “securely and verifiably linked together.” (Hunn at 0095.)

Neither Voorhees nor Hunn teach:
identifies the trusted authority
Ginter teaches:
identifies the second trusted authority, (col. 276 ll. 3-35 & Fig. 76A Item 3172, Fig. 76B Items 3172(A-N); see also col. 271 ll. 40-48 (outlining PERCs in Figs. 75A, B, and C), Fig. 75C (disclosing negotiation process rules and control information” PERC)) (PERC 3150 can be set to the “trusted negotiator” option, see Fig. 75C Item “Trusted Negotiator” inside 3156.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined smart contracts on the blockchain teachings of Voorhees-Hunn with the see Ginter at col. 277, and/or to provide a secure environment to ensure that the “negotiation process [is] not tampered with,” see Ginter at col. 277.

Regarding claims 3, 10, 17 Voorhees teaches:
based on a type of the term (0101-0102).
(Note: Voorhees contemplates a first term type based on interest (e.g. %20). Further, the reference contemplates a second term type based on loan amount (e.g., $3000). Further still, Voorhees contemplates a third term type based on time period (e.g. 36 months).)
Voorhees does not teach:
…further comprising: selecting the verified smart contract template from the plurality verified smart contract templates...
Hunn teaches:
……further comprising: selecting the smart contract template from a plurality of smart contract templates (0217 “committing a template” & Fig. 12 (showing contract repository); see also 0216, 0218 (discussing synchronize) & Fig. 27 (showing version control for template)) (Examiner notes, in one embodiment, that the repository may be part of the contract management platform, see 0217. Accordingly, there may be a sync between the repository and the BDL. This means that the templates are on the BDL (i.e. blockchain).) on the hash chain (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contracts of Voorhees in a smart contract framework with templates of Hunn in order to reused preexisting contracts instead of creating a creating a new contract from scratch. Reusing contracts would allow for users of smart contract system to save time and money. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Additionally, Examiner submits that “type of the term” is taught by Applicant’s Background which is admitted prior art. Specifically, PGPUB of the instant Application (0002) discloses: “For instance, rules and variables (e.g., related to transaction terms such as shipment terms, payment terms, and penalties for breach) underlying...could potentially be altered without knowledge of the parties....” As such, it is obvious to take old elements known in the art, in this case types of terms of a contract, and integrated them into clauses of the contract as see in Ginter for example. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 5, 12, 19 Voorhees teaches:
a modified term of the transaction (0106-0108); […] the modified term; and  (0106-0108)
deploying (0099 “deploys”, 0122 “deploying the smart contract on the blockchain”)… that corresponds to the modified term (0106-0108).
Voorhees does not teach:
receiving third input from the first user comprising
receiving fourth input from the second user confirming
an alternative smart contract on the hash chain…
Hunn teaches:
receiving third input from the first user comprising (0199 “either party may submit a proposed change via a commit” & Fig. 19 Item “Party A proposes state update”) (Examiner notes that Amendment COGs comprises at least “changing contracts or clauses (template or otherwise), deleting portions…adding…changing…or any other form of amendment, see 0198.) 
receiving fourth input from the second user confirming (0199 & Fig. 19 Item “Proposed update…may accept or amend”; see also Fig. 20 (signing off by Party B before update of amendment)) 
an alternative smart contract (0054 (smart contract code) on the hash chain (0059 “[o]bjects are…immutably added”, 0095 “using Merkle links…the data structure…can also be cryptographically immutable”, 0117 “The cryptographic link (i.e., a Merkle link) [is] made through a cryptographic hash”; see also 0050, 0055, claim 2)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contract system of Voorhees that allows for modifications with the Amendments of COGs of Hunn in order to parties to engage in a flexible contract framework such as “haggling.” (Ginter at col. 270.) This would allow for parties to engage in a more complex and rich form of negotiation. (Ginter at col. 271.) Put another way, modifications would allow for parties to reach more amendable agreements given that parties typically have different needs, wants, and desires.

Regarding claims 6, 13, 20 Voorhees teaches:
wherein receiving the first input from the first user (0122 “receive a request from a first 
Voorhees does not teach:
a plurality of terms… a selection…of the term from the plurality of terms.
Hunn teaches:
a plurality of terms (0110 & Fig. 10)… a selection…of the term from the plurality of terms (0109 “select in certain conditions”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify Voorhees with the teachings of Hunn in order to have a contract that comprises a plurality of terms as this would allow for a more rich and amendment contractual relationship between parties given that multiple parties have multiple needs, wants, and desires. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 7 and 14 Voorhees teaches:
further comprising: notifying the first user and the second user that the transaction is complete (0109 “expiration date associated…and/or when all parties have completed/fulfilled” & Fig. 4 Item S430) (Examiner submits that “expired” and the like in Voorhees is defined and used broadly) based on the notification (0100-0101, 0102 “reported” & Fig. 2 Item 260, 270, and 280; see also 0103-0107 & Fig. 4 S410 (finding active monitoring) (Examiner notes that information from sources are gathered, see Fig. 2 Items 260-280, and the smart contract, by way of example, determines if loan payments, which are part of the term, are made, see 0101-0102. Examine also notes multiple embodiments of message transmission: “system 210 and/or blockchain…sends the message to borrowing 

Regarding claims 21-23 Voorhees teaches:
The system of Claim 15, wherein modifying, based on the term, the smart contract template comprises (0099 “The created smart contract may have one or more terms[.]” That is, the smart contract at the time of generation has terms.) populating one or more variables of...(0092 “The smart contract are created generically with all open blank fields for loan terms and data[.]”) based on the first input (0099 “terms specified by another party”; see also 0054 (offer/acceptance of terms). 
(Note: The language of “variables” appears in Applicant’s PGPUB (0019) which discloses: “[S]mart contract templates may have variables (e.g., prices, address, and the like), which a party can define[.]” That is, Applicant does not limit themselves with the language of “variables”. As such, Examiner is taking variable as an item in a smart contract that can be changed.)
(Note: Examiner also notes that “populating” in conjunction with “variables” is not in the Spec. Therefore, under BRI, Examiner is taking “populating” as adding/modifying/setting.)
Voorhees does not teach:
...the smart contract template...
Hunn teaches:
...the smart contract template (0217 “committing a template” & Fig. 12 (showing contract repository); see also 0216, 0218 (discussing synchronize) & Fig. 27 (showing version control for template))...

Conclusion
: 
US20180174255A1 Hunn (programmable clauses on smart contract)
US20190347653A1 Lu (smart contract between A and B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (2022-01-24) are herein referred to as “Rm.”
        2 Examiner is additionally attaching NPL reference by Satoshi Nakamoto for background reference if need be. See Section 2. Transactions (showing how hashes are tied between blocks).